Since the claim amendments overcome the prior art rejections the amended claims will be entered.  However, the claim amendments do not overcome the previous rejections for obviousness double patenting.
There are four applicants and only two have signed a terminal disclaimer as such the obviousness double patenting rejections have not been fully addressed and are maintained.
The obviousness double patenting rejection recited in the office action mailed 9/25/2020 apply to the newly amended claims 28-29.
Terminal Disclaimer
Examples of acceptable language for making the disclaimer of the terminal portion of the patent being reexamined (or otherwise for an existing patent) follow:
I. If a Provisional Nonstatutory Double Patenting Rejection over a Pending Application was made, or is otherwise believed to be applicable to the patent, use:
The patentee, ___________, owner of __________ percent interest in the instant patent hereby disclaims the terminal part of the statutory term of the instant patent, which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference application No. ______________, filed on ______________, as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application. The patentee hereby agrees that the instant patent shall be enforceable only for and during such period that reference application are commonly owned. This agreement is binding upon the patentee, its successors, or assigns.
II. If a Nonstatutory Double Patenting Rejection over a Reference Patent was made, or is otherwise believed to be applicable to the instant patent, use:
The patentee, ___________, owner of ________ percent interest in the instant patent hereby disclaims the terminal part of the statutory term of the instant patent, which would extend beyond the expiration date of the full statutory term of reference patent No. ______________ as the term of said reference patent is presently shortened by any terminal disclaimer. The patentee hereby agrees that the instant patent shall be enforceable only for and during such period that the instant patent and the reference patent are commonly owned. This agreement is binding upon the patentee, its successors, or assigns.
Alternatively, Form PTO/SB/25a may be used for situation I, and Form PTO/SB/26a may be used for situation II. A copy of the forms may be found at the end of MPEP § 1490.
The terminal disclaimers filed on 2/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16383070 has been reviewed and is NOT accepted.
There are four applicants and only two have signed a terminal disclaimer as such the obviousness double patenting rejections have not been fully addressed and are maintained.
/PAMELA H WEISS/Primary Examiner, Art Unit 1796